                                          Case 4:17-cv-03269-HSG Document 62 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE L. HARRIS,                                 Case No. 17-cv-03269-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     RON DAVIS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner proceeding pro se and currently incarcerated at San Quentin

                                  14   State Prison, filed the instant civil rights action pursuant to 42 U.S.C. § 1983. The Court referred

                                  15   this the matter for settlement proceedings before Magistrate Judge Robert Illman. Dkt. No. 51.

                                  16   On October 1, 2020, Judge Illman reported that the matter had settled. Dkt. No. 60.

                                  17          On November 6, 2020, the Court received a copy of a “Stipulation for Voluntary Dismissal

                                  18   with Prejudice (Fed. R. Civ. P. 41(a)(1)(A)(ii))” signed by both Plaintiff and counsel for
                                  19   Defendants. The signed stipulation states:

                                  20                  Plaintiff Maurice L. Harris and Defendants Kathleen Allison and
                                                      Ron Davis have resolved this case in its entirety. Therefore, the
                                  21                  parties stipulate to a dismissal of this action with prejudice under
                                                      Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
                                  22
                                                      Each party shall bear its own litigation costs and attorney’s fees.
                                  23
                                                      It is so stipulated.
                                  24
                                       ECF No. 61.
                                  25
                                              Accordingly, having been notified of the settlement,
                                  26
                                              IT IS HEREBY ORDERED THAT this action and all claims asserted herein against
                                  27
                                       Defendants are DISMISSED WITH PREJUDICE.
                                  28
                                          Case 4:17-cv-03269-HSG Document 62 Filed 11/10/20 Page 2 of 2




                                   1         The Clerk shall send a copy of this order to Judge Illman.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/10/2020

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
